                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


DVONTAI AKEEM JAMAR KINNEY,

                    Petitioner,

v.                                                      Case No: 6:18-cv-1133-Orl-31TBS

SECRETARY, DEPARTMENT OF
CORRECTIONS, and ATTORNEY
GENERAL, STATE OF FLORIDA,

                    Respondents.
                                         /

                                         ORDER

      THIS CAUSE is before the Court on Petitioner Dvontai Akeem Jamar Kinney’s

Petition for Writ of Habeas Corpus (“Petition,” Doc. 1) filed pursuant to 28 U.S.C. § 2254.

Respondents filed a Response to Petition (“Response,” Doc. 11) in compliance with this

Court’s instruction. Petitioner filed a Reply to the Response (“Reply,” Doc. 14).

      Petitioner asserts one ground for relief. For the following reasons, the Petition is

denied.

                              I.     PROCEDURAL HISTORY

      The State Attorney of the Ninth Judicial Circuit for the State of Florida charged

Petitioner by information with three counts of robbery with a firearm (Counts One, Six,

and Seven), three counts of aggravated assault with a firearm (Counts Two, Four, and

Eight), two counts of grand theft (Counts Three and Ten), armed burglary of a

conveyance (Count Five), aggravated battery with a firearm or causing great bodily harm
(Count Nine), resisting an officer without violence (Count Eleven), offense against a

police or fire dog or police horse (Count Twelve), and possession of a firearm by a

convicted felon (Count Thirteen). (Doc. 12-2 at 41-53.) A jury convicted Petitioner of

Counts One through Four, Six through Ten, and Twelve and acquitted him of Count Five,

and the trial court granted a judgment of acquittal as to Counts Eleven and Thirteen. (Id.

at 144-54, 180-81.) The state court sentenced Petitioner to concurrent forty-year terms of

imprisonment for Counts One, Six, and Seven, to concurrent five-year terms of

imprisonment for Counts Two, Three, Four, Eight, and Ten, to a fifteen-year term of

imprisonment for Count Nine, and to a fifty-one-week term of imprisonment for Count

Twelve. (Id. at 181-84, 188-91.) Petitioner appealed, and the Fifth District Court of Appeal

of Florida (“Fifth DCA”) affirmed per curiam. (Id. at 256.)

       Petitioner filed a petition for writ of habeas corpus, which the state court treated

as a motion for post-conviction relief pursuant to Rule 3.850 of the Florida Rules of

Criminal Procedure. (Id. at 260-67.) The state court denied relief. (Id. at 271-72.) Petitioner

appealed, and the Fifth DCA affirmed per curiam. (Id. at 297.)

                                  II.    LEGAL STANDARD

       Pursuant to the Antiterrorism Effective Death Penalty Act (“AEDPA”), federal

habeas relief may not be granted with respect to a claim adjudicated on the merits in state

court unless the adjudication of the claim:

       (1)    resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as
              determined by the Supreme Court of the United States; or

       (2)    resulted in a decision that was based on an unreasonable


                                              2
              determination of the facts in light of the evidence presented in the
              State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the

holdings of the Supreme Court of the United States “as of the time of the relevant state-

court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).

       “[S]ection 2254(d)(1) provides two separate bases for reviewing state court

decisions; the ‘contrary to’ and ‘unreasonable application’ clauses articulate independent

considerations a federal court must consider.” Maharaj v. Sec’y for Dep’t of Corr., 432 F.3d

1292, 1308 (11th Cir. 2005). The meaning of the clauses was discussed by the Eleventh

Circuit Court of Appeals in Parker v. Head, 244 F.3d 831, 835 (11th Cir. 2001):

       Under the “contrary to” clause, a federal court may grant the writ if the
       state court arrives at a conclusion opposite to that reached by [the United
       States Supreme Court] on a question of law or if the state court decides a
       case differently than [the United States Supreme Court] has on a set of
       materially indistinguishable facts. Under the ‘unreasonable application’
       clause, a federal habeas court may grant the writ if the state court identifies
       the correct governing legal principle from [the United States Supreme
       Court’s] decisions but unreasonably applies that principle to the facts of the
       prisoner’s case.

Even if the federal court concludes that the state court applied federal law incorrectly,

habeas relief is appropriate only if that application was “objectively unreasonable.” Id.

       Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the

state court’s decision “was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” A determination of a factual

issue made by a state court, however, shall be presumed correct, and the habeas petitioner

must rebut the presumption of correctness by clear and convincing evidence. See Parker,



                                             3
244 F.3d at 835-36; 28 U.S.C. § 2254(e)(1).

                                      III.    ANALYSIS

       Petitioner asserts the trial court lacked jurisdiction because he did not waive his

right to an indictment and he was not indicted by a grand jury as required by the Fifth

Amendment to the United States Constitution. (Id. at 5, 15-27.) Petitioner raised this

ground in his habeas petition. The state court found the claim to be procedurally barred

because it should have been raised on direct appeal and otherwise without merit. (Doc.

12-2 at 271-72.) Respondents contend inter alia that Petitioner’s ground is procedurally

barred and without merit. (Doc. 11 at 8-17.)

       The AEDPA precludes federal courts, absent exceptional circumstances, from

granting habeas relief unless the petitioner has exhausted all means of available relief

under state law. 28 U.S.C. § 2254(b); O=Sullivan v. Boerckel, 526 U.S. 838, 842-43 (1999);

Picard v. Connor, 404 U.S. 270, 275 (1971). Thus, a federal court must dismiss those claims

or portions of claims that have been denied on adequate and independent procedural

grounds under state law. Coleman v. Thompson, 501 U.S. 722, 750 (1991), holding modified

by Martinez v. Ryan, 566 U.S. 1 (2012). In addition, a federal habeas court is precluded

from considering claims that are not exhausted but would clearly be barred if returned

to state court. Id. at 735 n.1 (stating that if the petitioner failed to exhaust state remedies

and the court to which the petitioner would be required to present his claims in order to

meet the exhaustion requirement would now find the claims procedurally barred, there

is a procedural default for federal habeas purposes regardless of the decision of the last

state court to which the petitioner actually presented his claims).


                                               4
       In order to satisfy the exhaustion requirement, a petitioner must “fairly presen[t]

federal claims to the state courts in order to give the State the opportunity to pass upon

and correct alleged violations of its prisoners’ federal rights.” Duncan v. Henry, 513 U.S.

364, 365 (1995) (citing Picard, 404 U.S. at 275-76) (internal quotation marks omitted). The

petitioner must apprise the state court of the federal constitutional issue, not just the

underlying facts of the claim or a similar state law claim. Snowden v. Singletary, 135 F.3d

732 (11th Cir. 1998).

       Procedural default will be excused in two narrow circumstances. First, a petitioner

may obtain federal review of a procedurally defaulted claim if he can show both “cause”

for the default and actual “prejudice” resulting from the default. “To establish ‘cause’ for

procedural default, a petitioner must demonstrate that some objective factor external to

the defense impeded the effort to raise the claim properly in the state court.” Wright v.

Hopper, 169 F.3d 695, 703 (11th Cir. 1999). “[E]xternal impediments include evidence that

could not reasonably have been discovered in time to comply with the rule; interference

by state officials that made compliance impossible; and ineffective assistance of counsel

at a stage where the petitioner had a right to counsel.” Mize v. Hall, 532 F.3d 1184, 1190

(11th Cir. 2008) (citing Judd v. Haley, 250 F.3d 1308, 1313 (11th Cir. 2001)). To establish

“prejudice” to warrant review of a procedurally defaulted claim, a petitioner must show

that there is at least a reasonable probability that the result of the proceeding would have

been different. Henderson v. Campbell, 353 F.3d 880, 892 (11th Cir. 2003) (citations omitted).

       The second exception, known as the “fundamental miscarriage of justice,” only

occurs in an extraordinary case in which a “constitutional violation has probably resulted


                                              5
in the conviction of one who is actually innocent.” Murray v. Carrier, 477 U.S. 478, 496

(1986). Actual innocence means factual innocence, not legal insufficiency. Bousley v.

United States, 523 U.S. 614, 623 (1998). To meet this standard, a petitioner must “show that

it is more likely than not that no reasonable juror would have convicted him” of the

underlying offense. Schlup v. Delo, 513 U.S. 298, 327 (1995). In addition, “‘[t]o be credible,’

a claim of actual innocence must be based on [new] reliable evidence not presented at

trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324).

       The state court found Petitioner’s ground to be procedurally barred because it

should have been raised on direct appeal. Consequently, this ground is procedurally

barred from review absent application of one of the exceptions to the procedural default

bar. Petitioner has not established either cause or prejudice or actual innocence to

overcome the procedural default. Accordingly, this ground is procedurally barred from

review by this Court.

       Petitioner’s ground is also without merit. The Fifth Amendment’s Indictment

Clause provides inter alia that “’[n]o person shall be held to answer for a capital, or

otherwise infamous crime, unless on a presentment or indictment of a Grand Jury.’” Grim

v. Sec’y, Fla. Dep’t of Corr., 705 F.3d 1284, 1287 (11th Cir. 2013) (quoting U.S. Const. amend.

V). However, the “’Fifth Amendment’s grand jury indictment requirement’ is not

applicable to the States.” Id. (quoting McDonald v. City of Chicago, Ill., 561 U.S. 742, 872

n.13 (2010)). Accordingly, this ground is alternatively denied pursuant to § 2254(d).

       Any of Petitioner’s allegations not specifically addressed herein have been found

to be without merit.


                                              6
                          IV.     CERTIFICATE OF APPEALABILITY

       This Court should grant an application for certificate of appealability only if

Petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To make such a showing “the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y Dep’t of Corr.,

568 F.3d 929, 934 (11th Cir. 2009). When a district court dismisses a federal habeas petition

on procedural grounds without reaching the underlying constitutional claim, a certificate

of appealability should issue only when a petitioner demonstrates “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id.; Lamarca, 568 F.3d at 934. However, a

prisoner need not show that the appeal will succeed. Miller-El v. Cockrell, 537 U.S. 322,

337 (2003).

       Petitioner has not demonstrated that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong. Moreover, Petitioner

cannot show that jurists of reason would find this Court’s procedural rulings debatable.

Petitioner has failed to make a substantial showing of the denial of a constitutional right.

Thus, the Court will deny Petitioner a certificate of appealability.

       Accordingly, it is hereby ORDERED and ADJUDGED:

       1. The Petition (Doc. 1) is DENIED, and this case is DISMISSED WITH

          PREJUDICE.


                                              7
      2. Petitioner is DENIED a Certificate of Appealability.

      3. The Clerk of the Court shall enter judgment accordingly and is directed to close

          this case.

      DONE and ORDERED in Orlando, Florida on January 2, 2019.




                                                                                

Copies furnished to:

Unrepresented Party
Counsel of Record
OrlP-1 1/2




                                           8
